Citation Nr: 0503899	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-29 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for disability due to 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Dalal, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active service that ended in 
August 1982.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Indianapolis, Indiana, Regional Office (RO), which 
denied the veteran's claim of entitlement to an increased 
rating for tinnitus, currently evaluated as 10 percent 
disabling.  The veteran has been represented by the Disabled 
American Veterans throughout this appeal.  The veteran's 
claims file was transferred from the Louisville, Kentucky, RO 
in October 1997.


FINDINGS OF FACT

The veteran is in receipt of a 10 percent evaluation for 
tinnitus, the maximum schedular evaluation assignable by law.  


CONCLUSION OF LAW

Separate 10 percent ratings for tinnitus in each ear are not 
authorized.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2002); 38 C.F.R. § 3.321, 4.1, 
4.2, 4.10, 4.87, Diagnostic Code 6260 (2004); VAOPGCPREC 2-
2003; VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Tinnitus

Factual Background

The veteran was granted service connection for tinnitus by a 
December 1999 rating decision, and a 10 percent rating has 
been in effect since August 1998.  The veteran's accredited 
representative submitted written statements in October 2003 
and December 2004 that advance the veteran is entitled to a 
separate rating of 10 percent for each ear pursuant to the 
regulations in effect prior to June 13, 2003.  The veteran's 
disability is currently evaluated as 10 percent disabling for 
tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  At 
the time he filed thie current claim, in March 2003, DC 6260 
provided a maximum 10 percent rating for recurrent tinnitus.  

Laws and Regulations

Disability evaluations are determined by the application of 
The Department of Veterans' Affairs (VA) Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).

The veteran's disability is currently evaluated under 38 
C.F.R. § 4.87, Diagnostic Code 6260.  Under that Diagnostic 
Code, a 10 percent evaluation, the currently assigned 
evaluation, represents the maximum schedular criteria for 
that disability.

The Board has determined that this is a matter in which the 
law, as opposed to the evidence, is dispositive of the issue.  
In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

The regulations pertaining to the rating of tinnitus were 
revised, effective June 13, 2003.  Prior to that date, 
recurrent tinnitus was rated 10 percent disabling.  The 10 
percent rating was the highest schedular rating assignable.  

The revised rating criteria was amended to state more 
explicitly that only a single 10 percent evaluation will be 
assigned for tinnitus  See 38 C.F.R. § 4.87, Diagnostic Code 
6260, Note (2) (2003).  A note following the former 
regulation provided:

A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 
6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic 
codes.

38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

In addition to the note quoted above, the revised regulation 
provides:

Note (2): Assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in 
one ear, both ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in 
which the sound is audible to other people and has a 
definable cause that may or may be pathologic) under 
this diagnostic code, but evaluate it as part of any 
underlying condition causing it.  

38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

The Board notes, that the changes to Diagnostic Code 6260 
were interpretive only; they merely codified VA's practice of 
assigning only a single 10 percent evaluation for tinnitus, 
even where the sound is perceived in both ears.  In other 
words, VA's comments merely explained or clarified the 
Department's intent in providing a single 10 percent 
disability rating under Diagnostic Code 6260.  In fact, the 
proposed amendment explicitly stated that no substantive 
change was involved.  See 67 Fed. Reg. 59,033 (September 19, 
2002).  In light of this position taken by the Secretary in 
the Supplementary Comments that accompanied the June 2003 
amendment, the Board finds that the rule merely codified 
existing practice.

The veteran argues that he is entitled to separate 10 percent 
ratings for each ear because his tinnitus is bilateral in 
nature.  He asserts that 38 C.F.R. § 4.25 requires rating his 
tinnitus separately for each ear, as that provision provides, 
in pertinent part, that "[e]xcept as otherwise provided in 
this schedule, the disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accidents, etc., are to be rated separately[,] as are all 
other disabling conditions, if any."  See 38 C.F.R. § 4.25(b) 
(2004).  

It has been VA's policy for several years that where tinnitus 
is to be rated as a disability in its own right, only one 10 
percent rating is assignable for the tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head.  
See 67 Fed. Reg. 59,033 (September 19, 2002); 68 Fed. Reg. 
25,822, 25,823 (May 14, 2003). Moreover, effective June 13, 
2003, the notes accompanying 38 C.F.R. § 4.87, Diagnostic 
Code 6260 now require the assignment of a single evaluation 
for bilateral tinnitus.  VA's Secretary specifically rejected 
the argument that 38 C.F.R. § 4.25(b) authorizes the 
assignment of separate compensable evaluations for bilateral 
tinnitus by codifying the policy of assigning only a single 
evaluation for bilateral tinnitus.  See 68 Fed. Reg. 25,822, 
25,823 (May 14, 2003) ("...to rate each ear separately would 
be a violation of the principle of 38 C.F.R. § 4.25(b) that a 
'single disease entity' is to be given a single rating"). 

The Board is bound not only by the law prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  In a 
precedent opinion of the VA General Counsel, it was held that 
Diagnostic Code 6260 as in effect prior to June 10, 1999, and 
as amended as of that date, authorized a single 10 percent 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  Separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.  VAOPGCPREC 2-2003.  

Finally, the Board notes that tinnitus is defined as "a 
noise in the ears such as ringing, buzzing, roaring, or 
clicking." Smith v. Principi, 17 Vet. App. 168, 170 (2003) 
(emphasis added) (quoting Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994)).  Upon consideration of the 
nature of tinnitus, the Board consults the regulation 
pertaining to Diagnostic Codes, and specifically 38 C.F.R. § 
4.14 (2004).  The aforementioned section expresses a clear 
intent to avoid pyramiding of disability evaluations.  Id.  
Although this section is specifically directed towards 
prohibiting the evaluation of a single disability under 
multiple diagnostic codes, it logically follows that this 
section similarly prohibits multiple recoveries for a 
condition that is medically defined as single disability 
under a single diagnostic code.  Otherwise, the clear intent 
of the regulation to avoid pyramiding would be obviated. 

In sum, the current rating criteria clearly provide only one 
10 percent rating for tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head.  Similarly, 
the VA General Counsel opinion clearly holds that separate 
ratings for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  

Consideration must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2004).  Under that regulation, an extraschedular evaluation 
may be assigned in exceptional cases where the schedular 
evaluations are found to be inadequate.  The governing norm 
in such cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

The evidence of record, however, does not suggest the 
existence of such an unusual disability picture that would 
render the regular schedule inadequate.  The evidence does 
not indicate that the veteran's service-connected tinnitus 
interferes with his employment or requires hospitalization.  
Based on the evidence of record and the veteran's 
contentions, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, an evaluation 
in excess of 10 percent for tinnitus on a schedular or 
extraschedular basis is not warranted.


Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
veteran as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

A VA General Counsel opinion has concluded that the notice 
provisions of 38 U.S.C.A. § 5103(a) do not apply to such 
claims, since there is no legal basis for separate disability 
evaluations for each ear for tinnitus.  See VAOPGCPREC 2-2004 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim for separate 
disability ratings for each ear for service-connected 
tinnitus because there is no information or evidence that 
could substantiate the claim, as entitlement to separate 
ratings is barred by current Diagnostic Code 6260 and by the 
previous versions of Diagnostic Code 6260 as interpreted by a 
prior precedent opinion of the General Counsel (see 
VAOPGCPREC 2-2003)).  See also VAOPGCPREC 5-2004.  
Accordingly, no further discussion of VA's actions and 
development conducted to comply with the VCAA is required.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

In the present case, there is no reasonable possibility that 
any assistance from VA would aid the veteran in 
substantiating his claim because, as explained, current law 
prohibits the assignment of separate ratings for each ear for 
tinnitus.  Accordingly, the Board finds that VA is not 
required to assist the veteran in the development of this 
claim.  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (in cases where the law is dispositive of the claim, 
the claim should be denied due to a lack of entitlement under 
the law).  

ORDER

The claim for a rating in excess of 10 percent for bilateral 
tinnitus is denied.



	                        
____________________________________________
	MARJORIE A. AUER
		Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


